United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 26, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30854
                           Summary Calendar



LARRY J BUTLER

                       Plaintiff - Appellant

       v.

SOCIAL SECURITY ADMINISTRATION

                       Defendant - Appellee

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                     USDC No. 5:03-CV-810-DEW-RSP
                         --------------------

Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

       Administrative Law Judge Larry J. Butler appeals the

district court’s grant of the Social Security Administration’s

(SSA) motion for summary judgment and dismissal of his complaint

challenging the SSA’s denial of his request for certain documents

pursuant the Freedom of Information Act (FOIA) and the Privacy

Act.

       Butler has withdrawn all of his opening arguments save one:

his assertion that the district court erred as a matter of law in

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30854
                                -2-

determining that the Privacy Act did not require the SSA to

inform him of allegations of misconduct against him.    His only

argument in support of this assertion is that an affidavit

concerning the methods used to retrieve any complaints filed

against Butler was inadequate to prove that the SSA did not

maintain a Privacy Act “system of records” because the affiant

did not have personal knowledge of the retrieval of the

documents.   However, because Butler did not challenge the

admissibility of the affidavit in the district court, he has

waived his right to raise this issue on appeal.     McCloud River

R.R. Co. v. Sabine River Forest Prods., Inc., 735 F.2d 879, 882

(5th Cir. 1984).

     Butler additionally argues in his reply brief that the SSA

has intentionally violated federal regulations requiring it to

maintain its records in a manner that would qualify the records

as a Privacy Act “system of records.”     However, this court does

not consider issues raised for the first time in a reply brief.

See United States v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).

     AFFIRMED.